Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONThis action is in response to the application filed on 07/23/2021.Claims 1-20 have been examined.
                            Claim Rejections - 35 USC § 102
           The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
              A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5, 7-13 and 15-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by MolavianJazi et al. (US 2020/0229104). 
As of claim 1, MolavianJazi discloses a method comprising:
receiving, by a wireless device, a message associated with a configured uplink grant (para [0055] [0062] discloses PDCCH, a DCI indicated UL beam indication (e.g., SRI or PUCCHSpatialRelationInfo for indicated PUCCH resources or SRS-SpatialRelationInfo for SRS transmission), a configured UL grant, wherein the message comprises: a first sounding reference signal (SRS) resource indicator (SRI) indicating a first SRS resource of a first SRS resource set; and a second SRI indicating a second SRS resource of a second SRS resource set different from the first SRS resource set (para [0062]  SRS resources used for PUSCH (e.g., a first panel  be configured as codebook-based, and a second panel may be configured as non-codebook-based, a first SRS resource set corresponds to the first panel, and a second SRS resource set corresponds to the second panel (=different SRS resource set), and appropriate PUSCH parameters be configured according to a configured mapping to SRI values (=first and second SRS resource indicators or SRI) para [0067] a DCI format for multiple-panel (=first and second SRS resource set ) transmission (e.g., a number of indicated SRIs  (first and second SRS indicators));
transmitting, based on the first SRI, at least one transport block associated with the configured uplink grant (para [0070] panels (first and second SRS resources) indicated by DCI and determined by the UE (e.g., associated with transmissions corresponding to a TB) which corresponds to transmitting at least one transport block), and 
transmitting, based on the second SRI, at least one repetition of the transport block (para [0063] discloses UL transmissions be repetitions of the same TB which corresponds to repetition of the transport block). 

As of claim 8, MolavianJazi discloses a method comprising: receiving, by a wireless device, a downlink control information (DCI) message scheduling transmission of a transport block (para [0063] UL transmissions be scheduled by a single PDCCH (=a downlink control information (DCI)) and repetitions of the same TB or be different TBs and/or codewords which corresponds to a DCI message scheduling transmission of a transport block),
wherein the DCI message comprises: a first sounding reference signal (SRS) resource indicator (SRI) indicating a first SRS resource of a first SRS resource set; and a second SRI indicating a second SRS resource of a second SRS resource set different from the first SRS resource set (para [0062]  SRS resources used for PUSCH (e.g., a first panel  be configured as codebook-based, and a second panel may be configured as non-codebook-based, a first SRS resource set corresponds to the first panel, and a second SRS resource set corresponds to the second panel (=different SRS resource set), and appropriate PUSCH parameters be configured according to a configured mapping to SRI values (=first and second SRS resource indicators or SRI) para [0067] a DCI format for multiple-panel (=first and second SRS resource set) transmission (e.g., a number of indicated SRIs  (first and second SRS indicators)); and 
transmitting, based on the first SRI, the transport block (para [0070] panels (first SRS resources) indicated by DCI and determined by the UE (e.g., associated with transmissions corresponding to a TB) which corresponds to transmitting at least one transport block); and 	
transmitting, based on the second SRI, at least one repetition of the transport block (para [0063] discloses UL transmissions be repetitions of the same TB which corresponds to repetition of the transport block). 

As of claim 15, MolavianJazi discloses receiving, by a wireless device, a message scheduling transmission of a transport block (para [0063] UL transmissions be scheduled by a single PDCCH (=a message) and repetitions of the same TB or be different TBs and/or codewords which corresponds to a DCI message scheduling transmission of a transport block), wherein the message comprises: a first sounding reference signal (SRS) resource indicator (SRI) indicating a first SRS resource of a first SRS resource set; and a second SRI indicating a second SRS resource of a second SRS resource set different from the first SRS resource set (para [0062]  SRS resources used for PUSCH (e.g., a first panel  be configured as codebook-based, and a second panel may be configured as non-codebook-based, a first SRS resource set corresponds to the first panel, and a second SRS resource set corresponds to the second panel (=different SRS resource set), and appropriate PUSCH parameters be configured according to a configured mapping to SRI values (=first and second SRS resource indicators or SRI) para [0067] a DCI format for multiple-panel (=first and second SRS resource set) transmission (e.g., a number of indicated SRIs  (first and second SRS indicators));
transmitting, based on the first SRI and during at least one first transmission occasion (para [0051] discloses each UL transmission occasion (=first transmission occasion)), the transport block (para [0070] panels (first SRS resource) indicated by DCI and determined by the UE (e.g., associated with transmissions corresponding to a TB) which corresponds to transmitting transport block during at least one first transmission occasion); and
 transmitting, based on the second SRI and during at least one second transmission occasion different from the first transmission occasion (para [0051] discloses each UL transmission occasion (=second transmission occasion different from the first transmission occasion), at least one repetition of the transport block (para [0063] discloses UL transmissions be repetitions of the same TB which corresponds to repetition of the transport block during at least one second transmission occasion).  
As of claims 2, 9 and 17, rejection of claims 1,8 and 15 cited above incorporated herein, in addition MolavianJazi  further discloses the transmitting the at least one transport block comprises transmitting the at least one transport block using a first spatial domain transmission filter associated with a first spatial relation of the first SRS resource, and wherein the transmitting the at least one repetition of the transport block comprises transmitting the at least one repetition of the transport block using a second spatial domain transmission filter associated with a second spatial relation of the second SRS resource (para [0055] SRS-SpatialRelationInfo and [0135] discloses  a spatial domain transmission filter of a plurality of spatial domain transmission filters (= first and second spatial domain transmission filter).

As of claims 3, 10 and 18, rejection of claims 1,8 and 15 cited above incorporated herein, in addition MolavianJazi further discloses receiving at least one configuration parameter for a cell, wherein the at least one configuration parameter indicates: the first SRS resource set; and the second SRS resource set (para [0062] a UE be configured with SRS-Config that indicates  first SRS resource set and a second SRS resource set).

As of claims 4, 11 and 19, rejection of claims 1,8 and 15 cited above incorporated herein, in addition MolavianJazi further discloses determining, based on the first SRS resource, a first spatial domain transmission filter for the transmitting the at least one transport block (para [0070] panels (first SRS resource) indicated by DCI (e.g., associated with transmissions corresponding to a TB) and para [0135] a first spatial domain transmission filter); and  
determining, based on the second SRS resource, a second spatial domain transmission filter for the transmitting the at least one repetition of the transport block (para [0135] discloses the second uplink transmission corresponds to a second spatial domain transmission filter and (para [0063] discloses UL transmissions be repetitions of the same TB which corresponds to a second spatial domain transmission filter for the transmitting the at least one repetition of the transport block).

As of claims 5, 12 and 20, rejection of claims 1,8 and 15 cited above incorporated herein, in addition MolavianJazi further discloses receiving an activation command indicating (para [0070] [0122]  panels indicated by MAC-CE determined by the UE (=receiving an activation command) (e.g., associated with transmissions corresponding to a TB), a first spatial relation associated with a first spatial domain transmission filter (para [0055] each UL transmission correspond to a DCI, an indicated UL beam indication (spatial relation) (e.g., SRS-SpatialRelationInfo for SRS transmission which corresponds to a first spatial relation associated with a first spatial domain transmission filter) and para [0041] discloses the first uplink transmission corresponds to  a first spatial domain transmission filter), wherein the transmitting the at least one transport block comprises transmitting the at least one transport block using the first spatial domain transmission filter [0131] transmitting a single TB using  a beam which is used to refer to a spatial transmission filter).

As of claims 7 and 13, rejection of claims 1 and 8 cited above incorporated herein, in addition MolavianJazi further discloses the transmitting the at least one transport block comprises transmitting at least one first physical uplink shared channel (PUSCH) transmission during at least one first transmission occasion (para [0086] PUSCH transmission occasions (e.g., a first Transmission Power Control (TPC) command be applied for a first PUSCH occasion); and 
the transmitting the at least one repetition of the transport block comprises transmitting at least one second PUSCH transmission during at least one second transmission occasion that is different from the at least one first transmission occasion (para [0086] a second TPC command be applied for a second PUSCH occasion).

As of claim 16, rejection of claim 15 cited above incorporated herein, in addition MolavianJazi further discloses the message comprises at least one of: a configured uplink grant; or a downlink control information (DCI) message (para [0055] discloses a configured UL grant or each UL transmission correspond a DCI). 

Claim Rejections - 35 USC § 103
      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
         A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 14 are rejected under AIA  35 U.S.C 103 as being unpatentable over MolavianJazi et al. (US 2020/0229104) in view of HOSHINO US (2022/0132436).

As of claim 6, rejection of claim 1 cited above incorporated herein, in addition MolavianJazi does not explicitly disclose  transmission configuration indication (TCI) but HOSHINO teaches the transmitting the at least one transport block comprises transmitting the at least one transport block using a first spatial domain transmission filter associated with a first default transmission configuration indication (TCI) state (HOSHINO, para [0122] [0123] discloses RRC configures multiple TCI states and be indicated to the terminal apparatus  by using DCI and para  [0124] the transmission filter  (=spatial domain transmission filter) for the sounding reference signal) & para [0160] discloses a single PUSCH transmission (transmission of a transport block)  be performed), and wherein the transmitting the at least one repetition of the transport block comprises transmitting the at least one repetition of the transport block using a second spatial domain transmission filter associated with a second default TCI state (HOSHINO, for the TCI, the RRC configures multiple TCI states (=second TCI states) [0159]  the terminal apparatus  consider the number of repetition transmissions of the transport block which corresponds to using a spatial domain transmission filter associated with a second default TCI state).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the transmitting the transport block and the repetition of the transport block as taught by MolavianJazi with transmitting the transport block and the repetition of the transport block based on TCI state as taught by HOSHINO in order to enable efficient communication in a radio communication system). 

As of claim 14, rejection of claim 8 cited above incorporated herein, in addition MolavianJazi does not explicitly disclose  transmission configuration indication (TCI) but HOSHINO teaches determining that the first SRS resource is not associated with a spatial relation and that the second SRS resource is not associated with a spatial relation, wherein the transmitting the transport block is further based on a first transmission configuration indicator (TCI) state (HOSHINO, para [0124] spatial relation information (SpatialRelationInfo) be configured for the uplink physical channel and/or the sounding reference signal. Para [0122] [0123] discloses RRC configures multiple TCI states and & para [0160] discloses a single PUSCH transmission (transmission of a transport block)  be performed), and wherein the transmitting the at least one repetition of the transport block is further based on a second TCI state different from the first TCI state (HOSHINO, for the TCI, the RRC configures multiple TCI states (=second TCI states), para [0159]  the terminal apparatus  consider the number of repetition transmissions of the transport block which corresponds to transmitting one repetition of the transport block is further based on a second TCI state).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the transmitting the transport block and the repetition of the transport block as taught by MolavianJazi with transmitting the transport block and the repetition of the transport block based on TCI state as taught by HOSHINO in order to enable efficient communication in a radio communication system). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA S CHOWDHURY/Primary Examiner, Art Unit 2471